Citation Nr: 0402525	
Decision Date: 01/26/04    Archive Date: 02/05/04

DOCKET NO.  01-06 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than June 4, 
1997, for the grant of service connection for a hammertoes 
deformity and hallux valgus of the right foot.  

2.  Entitlement to an effective date earlier than June 4, 
1997, for the grant of service connection for a hammertoes 
deformity and hallux valgus of the left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel



INTRODUCTION

The veteran had active military service from March 1963 to 
February 1965. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the veteran's claim seeking 
entitlement to an earlier effective date than June 4, 1997, 
for the grant of service connection for a hammertoes 
deformity and hallux valgus of the right foot, and service 
connection for a hammertoes deformity and hallux valgus of 
the left foot.  

Although the veteran had a claim for an earlier effective 
date for a TDIU in appellate status, in an August 2000 
statement, he withdrawal of that claim.   

In a January 2002 decision, the Board denied the veteran's 
claims for effective dates earlier than June 4, 1997, for the 
grant of service connection for a hammertoes deformity and 
hallux valgus, for both the right and left feet.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  

Thereafter, the veteran's attorney and the Secretary of 
Veterans Affairs filed a joint motion for remand with the 
Court, and in a December 2002 order, the Court granted the 
joint motion, and vacated and remanded the Board's decision.  

The Board thereafter remanded the veteran's claim in June 
2003.  


FINDINGS OF FACT

1.  In May 1984 VA granted the veteran service connection for 
a skin disorder of the feet, rated as dermatophytosis with 
callouses of the feet.

2.  In April 1990 the Board of Veterans' Appeals denied the 
veteran's claim for service connection for a foot disability, 
diagnosed as plantar cavi.
 
3.  The earliest date on which the veteran submitted a 
written communication that expressed his intent to apply for 
service connection for a hammertoes deformity and hallux 
valgus was not earlier than June 4, 1997.    


CONCLUSIONS OF LAW

1.  An effective date earlier than June 4, 1997, for service 
connection for a hammertoes deformity and hallux valgus of 
the right foot is not warranted.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.155, 3.400 (2003).

2.  An effective date earlier than June 4, 1997, for service 
connection for a hammertoes deformity and hallux valgus of 
the left foot is not warranted.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.155, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that the veteran was seen in 
July 1963 for an infected foot and athlete's foot.  He was 
seen again in October 1964 for severe athlete's foot and 
blisters.  

In a May 1972 claim, the veteran claimed service connection 
for a foot disability.  On the application form, in the blank 
calling for a statement as to the disease or injury for which 
the claim was being filed, the veteran wrote "Infection left 
foot."  

The veteran was seen in June 1972 for abscesses and fungal 
infections of his feet, as well as an infected callous of his 
foot.  

In a July 1972 rating decision, the RO denied the veteran's 
claim of service connection for a foot infection.  

In an August 1975 statement, the veteran wrote that he had 
been troubled with a chronic foot condition which developed 
while in service.  He wrote that it was treated while in 
service.  

VA treatment records were submitted from June and August 
1981.  They show that the veteran was seen for fungus on his 
feet.  

In an August 1983 statement, the veteran requested to reopen 
his claim for service connection on both of his feet.  

The veteran underwent a VA examination in March 1984.  
Diagnoses were dermatophytosis (tinea pedis and tinea 
cruris), painful callouses, and a wart.  

In a May 1984 rating decision, the RO granted service 
connection for dermatophytosis with callouses of the feet.  

In an August 1984 statement, the veteran described itching, 
burning, and sharp pains in his feet.  

In a separate August 1984 statement, the veteran indicated 
that his feet hurt, especially on the bottom, and around the 
bunioned areas.  He wrote that the ache was an unbearable 
pain, and that walking was sometimes impossible.  

In a September 1984 substantive appeal, the veteran requested 
a larger percentage on "feet, fungus, rash".  

The veteran was afforded a hearing before the RO in October 
1984, a transcript of which has been associated with the 
claims folder.  No mention was made of hallux valgus or 
hammertoes.  

In a November 1984 rating decision, the RO denied the 
veteran's claim for an increased rating for his 
dermatophytosis with callouses of the feet from 30 percent.  

Two medical statements were received on December 4, 1984.  In 
a May 1984 statement, Dr. J. G. wrote that the veteran had 
moderate pes planus with severe hallux abductor valgus and 
bunion deformity with hypertrophy of bone under the proximal 
phalangeal joints of the great toes.  He wrote that the 
veteran had disability in each foot due to the 
musculoskeletal changes and adaptations to his activities in 
footgear that he wore in the military service.  He also wrote 
that the veteran had a pes planus condition which had been 
aggravated by his activities and shoe gears in the military.  
He noted that x-rays confirmed the diagnosis of hallux 
abductor valgus with bunion deformity, pes planus, and 
plantar flex metatarsals of the 2nd left and 3rd right.  

In a separate statement dated November 1984, Dr. R. M. wrote 
that the veteran had large callosities underneath the 2nd 
metatarsal head of the left foot, with a hammertoe deformity 
of the left foot and a hallux valgus on the left foot.  He 
noted that the veteran's right foot had a plantar callus 
which appeared to be under the 3rd metatarsal head, with a 
hallux valgus beginning.  

In an April 1990 decision, the Board denied service 
connection for plantar cavi.  

In a May 1990 letter, Dr. D. C. wrote about the veteran's 
feet.  He wrote that when the foot collapses like the 
veteran's did, the ankles, knees, and low back also 
collapsed.  

In a March 1993 rating decision, the RO denied service 
connection for both ankles and legs.  

In a July 1996 decision, the Board declined to reopen the 
veteran's claim of service connection for bilateral leg 
disorders, to include the thighs and ankles.  

In an August 1996 statement, the veteran requested a re-
evaluation of his service-connected disabilities for his 
feet, fungus, callosities, and skin condition.  

At a June 4, 1997, VA examination, the examiner provided an 
impression of symptomatic feet with bilateral hallux valgus 
with bunion and hammertoes, and callosities, plantar surface 
of the feet, symptomatic by history.  

In an August 26, 1999, letter, the veteran wrote that he 
wished to claim service connection for the bone abnormalities 
in his feet, as well as the calluses which were the result of 
the bone abnormality.  He wrote that his feet had been 
damaged severely due to foot gear and the amount of walking, 
running, and job assignments he held while a paratrooper.  

In an October 1999 rating decision, the RO granted service 
connection for a hammertoes deformity and hallux valgus of 
the left foot and for a hammertoes deformity and hallux 
valgus of the right foot, assigning 10 percent ratings for 
each disability effective August 26, 1999.  

In a later October 1999 rating decision, the RO granted 
increased ratings to 30 percent for hammertoes deformity and 
hallux valgus deformities of each foot, effective June 4, 
1997.  

In an August 2000 document, the veteran requested that his 
claim for TDIU be withdrawn and a new claim filed for an 
earlier retroactive date for the upgrade of his skin and bone 
abnormalities of the feet.  He requested that dates be 
considered as to when the bone abnormalities were first 
discovered.  He wrote that the military separation papers 
noted foot problems, and that later, the foot problems were 
described as a foot condition and or bilateral foot problems.  

In March 2001, the veteran claimed that an earlier effective 
date was warranted because he had submitted a well-grounded 
claim in 1983.  He contended that since the VA was treating 
him that it should have known of the deformities in his feet 
at that time.  




In the veteran's July 2001 appeal, he wrote that the 
inextricably intertwined claims relating to foot trouble, a 
foot condition, a bilateral foot condition, or a bone 
abnormality were one.  He wrote that there was a failure of 
the duty to assist after his condition was established in 
1983.  He noted that the RO stated that there were too many 
complications in the records for it to interpret.  


Analysis

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  The Court has specifically held 
that the VCAA is applicable to a claim for an earlier 
effective date.  See Huston v. Principi, 17 Vet. App. 195, 
202 (2003).  Accordingly, both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the July 2001 Statement of 
the Case as well as the July 2003 Supplemental Statement of 
the Case.  In these documents, the RO also provided notice of 
what evidence it had considered.    

As noted in the introduction, after the Board's January 2002 
decision, the veteran appealed the Board's decision to the 
Court, and in a December 2002 order, the Court vacated and 
remanded the Board's decision.  The Board thereafter remanded 
the veteran's claim in June 2003 for compliance with the 
notice and duty to assist provisions of the VCAA, to be 
followed by re-adjudication of the claim.  In June 2003 the 
RO did send the veteran a VCCA letter.  In said letter, the 
RO asked the veteran to tell it about any additional evidence 
he wanted obtained.  The letter told the veteran that the RO 
was required to make reasonable efforts in obtaining relevant 
records and to inform the veteran about the attempts.  
Throughout the appeal and in the VCAA letter, the veteran has 
been asked to provide VA with information about other 
evidence that might be available, and was told VA would 
assist him in obtaining additional evidence (such as private 
medical reports and reports from federal agencies).  In 
short, the RO has informed the appellant which information 
and evidence that the appellant was to provide to VA and 
which information and evidence that the VA would attempt to 
obtain on behalf of the appellant.    38 C.F.R. § 3.159 (b) 
(2002); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

The Board notes that in the June 2003 notice the RO 
instructed the veteran to submit the requested information 
and/or evidence within 30 days of the notice.  In Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 3.159(b)(1), which allowed the RO to 
adjudicate the claim based on the evidence of record at the 
end of a 30 day period.  The Federal Circuit found that the 
denial of a claim within one year of the notice, with a 
promise to reopen the claim within the one-year period if 
substantiating evidence was submitted, did not satisfy the 
statutory requirement that the veteran be allowed one year in 
which to submit the requested evidence.  




In legislation enacted on December 16, 2003, Congress amended 
38 U.S.C.A. § 5103(b) to allow VA to adjudicate a claim for 
VA benefits before expiration of the one-year period provided 
in the statute.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)).  The amendment to the 
statute is effective November 9, 2000, the date of enactment 
of the VCAA.  The purpose in the December 2003 amendment was 
to reverse the holding by the Federal Circuit in Paralyzed 
Veterans of America that a claim for VA benefits could not be 
denied until one year had expired after notice to the 
claimant of the evidence needed to substantiate the claim.  
The result of the amendment is that the provisions in 
38 C.F.R. § 3.159(b)(1) allowing for the adjudication of a 
claim 30 days following the notice are valid.  

It is pointed out that the Court recently held that under 
38 U.S.C.A. § 5103 (a), a claimant must be given notice of 
the matters specified in that statute as well as under 
38 C.F.R. § 3.159 prior to the initial unfavorable decision 
of the agency of original jurisdiction.   See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  
However, it is noted that the Court limited its' holding to 
those situations when an appellant is seeking service 
connection.  Pelegrini at 13.  As the veteran is seeking an 
earlier effective date for the grant of service connection 
(and not service connection itself), the notice requirements 
delineated by the Court in Pelegrini are not for application 
here.  Because the claim here is for an earlier effective 
date, the RO could not provide the veteran with the notices 
required under VCAA prior to the RO's grant of service 
connection.  In any case, the Board remanded the claim for 
development under the the provisions of VCAA and re-
adjudication in June 2003.

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with the 
notice and duty to assist provisions of the VCAA.  The 
veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  A VA 
examination was not conducted as this was an earlier 
effective date claim.  For the aforementioned reasons, there 
is no reasonable possibility that further assistance would 
aid in the substantiation of the claim.  In short, the 
requirements under the VCAA have been met.  

The effective date of an award of service connection to a 
veteran shall be the day following the date of discharge or 
release if application is received within one year from such 
date of discharge or release.  Otherwise, in cases where the 
application is not filed until more than one year from the 
release of service, the effective date will be the date of 
receipt of claim, or the date entitlement arose, whichever is 
later. 38 U.S.C.A. § 5110 (a), (b)(1) (West 2002); 38 C.F.R. 
§ 3.400 (b)(2) (2003).  Any communication from or action by a 
veteran indicating an intent to apply for a benefit under 
laws administered by VA may be considered an informal claim. 
38 C.F.R. § 3.155 (2003).

Since the veteran did not file a claim of service connection 
for foot disabilities other than dermatophytosis with 
callouses within one year from his release from service in 
February 1965, pursuant to 38 C.F.R. § 3.400 (b) (1), the 
correct effective date would be the later date of either the 
date he filed a claim of service connection for his foot 
disabilities other than dermatophytosis, or the date that 
entitlement arose.  The veteran filed a claim for service 
connection for bone abnormalities of the feet, i.e., 
hammertoes and hallux valgus, on August 26, 1999.  He had 
already been granted service connection for dermatophytosis 
with callouses of the feet in May 1984.  Based on the of the 
application, an effective date earlier than June 4, 1997, is 
not warranted.

Although the veteran submitted a statement in August 1996 
regarding his feet, he did not request service connection for 
his hammertoes or hallux valgus in such statement.  Rather, 
he requested a re-evaluation (emphasis added) of his service-
connected disabilities, which he described as "Feet-fungus-
Calousities [sic]-Skin condition-left knee-right knee-lower 
back-stemming from callouses on my feet."  From this 
statement, it can not reasonably be concluded that the 
veteran was raising a claim of service connection for a foot 
disability other than his already service-connected 
dermatophytosis with callouses.  Although it may be argued 
that entitlement arose earlier than June 1997 based on the 
medical evidence of record, the date of receipt of the claim 
is the later of the two dates and, according to 38 C.F.R. 
§ 3.400 (b)(2), the date of receipt of claim represents the 
proper effective date for the grant of service connection.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of the receipt of the 
informal claim.  When a claim has been filed which meets the 
requirements of § 3.151, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155.  A 
report of examination or hospitalization will be accepted as 
an informal claim for benefits if the report relates to a 
disability which may establish entitlement, but only in a 
claim for increase or to reopen .  38 C.F.R. § 3.157.  

Regarding the grant of service connection for hammertoes and 
hallux valgus of the right and left feet, the veteran claims 
that he should be granted an earlier effective date back to 
1983.  While it is true that in August 1983, the veteran 
requested to reopen his claim for service connection for his 
"feet," the veteran had not previously raised a claim for a 
foot disability other than a foot infection.  So when the 
veteran requested that his claim be reopened in August 1983, 
it simply can not be construed that he was raising a claim 
for anything other than his previously denied foot infection.  
Regarding his feet, he was seen in service for an infected 
foot, but not for anything else.  When he was granted service 
connection for his hammertoes and hallux valgus in October 
1999, it was determined that these disabilities stemmed from 
the boots he wore in service, not from any foot infections.  

Another argument for a possible earlier effective date is the 
fact that Dr. J. G. indicated in a May 1984 letter that the 
veteran had a disability on each foot due to his 
musculoskeletal changes and adaptations to his activities in 
footgear that he wore in the military.  Furthermore, the 
doctor wrote that x-rays confirmed a diagnosis of hallux 
abductor valgus with bunion deformity, pes planus, and 
plantar flex metatarsals.  

However, "[t]he mere presence of the medical evidence [in the 
record] does not establish an intent on the part of the 
veteran" to seek service connection for a condition.  Brannon 
v. West, 12 Vet. App. 32, 35.  The Court of Appeals for 
Veterans Claims emphasized this point: "[T]he effective date 
of an award of service connection is not based on the date of 
the earliest medical evidence demonstrating a causal 
connection [between a claimed disorder and a service-
connected disorder], but on the date that the application 
upon which service connection was eventually awarded was 
filed with VA. [Case citations omitted]  Furthermore, because 
the appellant had not been granted service connection for his 
anxiety disorder, the mere receipt of medical records cannot 
be construed as an informal claim."  See 38 C.F.R. § 3.157, 
Lalonde v. West, 12 Vet. App. 377, 382 (1999).

Furthermore, in the case of Rodriguez v. West, 189 F.3d. 1351 
(Fed.Cir. 1999), the Federal Circuit has strictly interpreted 
the language of 38 C.F.R. § 3.1(p) defining what constituted 
a claim.  The Federal Circuit upheld this regulation's 
specific requirement that a formal or informal claim for 
benefits must be a communication by the appellant made in 
writing.

While it is true Dr. J. G. wrote in May 1984 that the veteran 
had hallux valgus, and that the veteran's musculoskeletal 
changes in his feet were due to footgear he wore while in the 
military, this letter cannot be construed as a claim for 
service connection for hallux valgus or hammertoes.  This is 
because 38 C.F.R. §3.157 (b) only permits a medical report to 
be accepted as an informal claim for increased benefits or as 
an informal claim to reopen.  Brannon, 12 Vet. App. at 35. 

After his initial grant of service connection for a skin 
disorder of the feet, rated as dermatophytosis, the veteran 
filed a claim for a separate, additional foot disorder 
diagnosed as plantar cavi, but that claim was denied by the 
Board of Veterans' Appeals in 1990.  The first claim for 
service connection for hammertoes and callouses dates from 
the period following the 1990 Board of Veterans' Appeals 
decision.  Thus, it is necessary to examine the records for 
that period to determine the date on which the veteran first 
filed a claim for service connection for hammertoes with 
callouses.

 Since service connection had not been granted or previously 
denied for hallux valgus or hammertoes, Dr. R. M.'s letter 
can not be considered an informal claim for hallux valgus or 
hammertoes.  As noted above, the veteran did not file a claim 
of service connection for hallux valgus or hammertoes until 
August 26, 1999.  The record does not include a written 
request for service connection for hammertoes with callouses 
at any time earlier than June 4, 1997.

The veteran claims that Holland v. Brown, 6 Vet. 443 (1994) 
should have been considered.  Holland v. Brown discusses 
inextricably intertwined claims but does not apply to the 
veteran's case, as it has been determined that the veteran 
had not raised a claim of service connection for hallux 
valgus or hammertoes in 1983 or 1984, when he raised a claim 
for service connection for a foot infection.  As noted above, 
the first time that the veteran raised a claim for hallux 
valgus or hammertoes was not until August 1999.  While it may 
be debated whether the correct effective date should have 
been August 1999 or June 4, 1997, the record provides no 
basis for an effective date earlier than June 1997.  Since 
the veteran did not raise a claim of service connection for a 
hammertoes deformity and hallux valgus of the right and left 
feet before August 1999, the proper effective date for the 
grant of service connection for a hammertoes deformity and 
hallux valgus of the right and left feet can be no earlier 
than June 4, 1997.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt. 38 U.S.C.A. 
§ 5107(b) (West 2002).  In reaching this decision, it is 
determined that the preponderance of the evidence is against 
the claim and, thus, there is no doubt to be resolved in 
favor of the veteran.  

ORDER

An effective date earlier than June 4, 1997, for the grant of 
service connection for a hammertoes deformity and hallux 
valgus of the right foot is denied.

An effective date earlier than June 4, 1997, for the grant of 
service connection for a hammertoes deformity and hallux 
valgus of the left foot is denied.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



